Exhibit 10.7

THIS WARRANT AND THE SHARES OF SERIES B CONVERTIBLE PREFERRED STOCK ISSUABLE
UPON EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE
SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE
SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES LAWS OR THE ISSUER SHALL
HAVE RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT
REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.

SERIES B WARRANT TO PURCHASE

SHARES OF SERIES B CONVERTIBLE PRERFERRED STOCK

OF

NASCENT WINE COMPANY, INC.

Expires July 3, 2014

No.: W-B-07-    

Date of Issuance: July 3, 2007

Number of Series B Preferred Shares:                 

FOR VALUE RECEIVED, the undersigned, Nascent Wine Company, Inc., a Nevada
corporation (together with its successors and assigns, the “Issuer”), hereby
certifies that                                                          or its
registered assigns is entitled to subscribe for and purchase, during the Term
(as hereinafter defined), up to                                       
(               ) shares (subject to adjustment as hereinafter provided) of the
duly authorized, validly issued, fully paid and non-assessable Series B
Convertible Preferred Stock of the Issuer (the “Series B Preferred Stock”), at
an exercise price per share equal to the Warrant Price then in effect, subject,
however, to the provisions and upon the terms and conditions hereinafter set
forth.  The designation, rights, preferences and other terms and provisions of
the Series B Convertible Preferred Stock are set forth in the Certificate of
Designation of the Relative Rights and Preferences of the Series B Convertible
Preferred Stock attached hereto as Exhibit A (the “Certificate of
Designation”).  Capitalized terms used in this Warrant and not otherwise defined
herein shall have the respective meanings specified in Section 5 hereof.

1.             Term.  The term of this Warrant shall commence on July 3, 2007
and shall expire at 6:00 p.m., eastern time, on July 3, 2014 (such period being
the “Term”).

2.                                       Method of Exercise; Payment; Issuance
of New Warrant; Transfer and Exchange.

1


--------------------------------------------------------------------------------


 

(a)           Time of Exercise; Automatic Exercise Date.  The purchase rights
represented by this Warrant may be exercised in whole or in part during the
Term.  On such date (i) the Board of Directors of the Issuer consents to an
acquisition (a “Potential Acquisition”) by the Company, in accordance with
Section 3.26 of the Purchase Agreement, and (ii) the Holder consents to the
Potential Acquisition, using its good faith business judgment (each, an
“Automatic Exercise Date”), all or a portion of the Warrant shall automatically
and without any action on the part of the Holder be exercised for the Warrant
Stock; provided, however, that only that portion of the Warrant must be
exercised which has an aggregate Warrant Price equal to the consideration needed
to fund the Potential Acquisition; provided, however, that if only a portion of
the Warrant is exercised pursuant to this Section 2(a), the Term of the Warrant
shall continue in accordance with Section 1 hereof.  Notwithstanding the
foregoing to the contrary, the purchase rights represented by this Warrant may
only be exercised upon the full exercise of all of the Series A-1 Warrants
issued by the Issuer pursuant to the Purchase Agreement

(b)           Method of Exercise.  The Holder hereof may exercise this Warrant,
in whole or in part, by delivering the exercise form attached hereto duly
executed at the principal office of the Issuer, and by the payment to the Issuer
of an amount of consideration therefor equal to the Warrant Price in effect on
the date of such exercise multiplied by the number of shares of Warrant Stock
with respect to which this Warrant is then being exercised, payable by certified
or official bank check or by wire transfer to an account designated by the
Issuer.  The Issuer shall file the Certificate of Designation with the Secretary
of State of the State of Nevada promptly upon the initial exercise of this
Warrant by the Holder.

(c)           Issuance of Series B Preferred Stock Certificates.  In the event
of any exercise of this Warrant in accordance with and subject to the terms and
conditions hereof, certificates for the shares of Warrant Stock so purchased
shall be dated the date of such exercise and delivered to the Holder hereof
within a reasonable time, not exceeding five (5) Trading Days after such
exercise, and the Holder hereof shall be deemed for all purposes to be the
holder of the shares of Warrant Stock so purchased as of the date of such
exercise.  The Holder shall deliver this original Warrant, or an indemnification
undertaking with respect to such Warrant in the case of its loss, theft or
destruction, at such time that this Warrant is fully exercised.  With respect to
partial exercises of this Warrant, the Issuer shall keep written records for the
Holder of the number of shares of Warrant Stock exercised as of each date of
exercise.

(d)           Transferability of Warrant.  Subject to Section 2(f) hereof, this
Warrant may be transferred by a Holder, in whole or in part, without the consent
of the Issuer.  If transferred pursuant to this paragraph, this Warrant may be
transferred on the books of the Issuer by the Holder hereof in person or by duly
authorized attorney, upon surrender of this Warrant at the principal office of
the Issuer, properly endorsed (by the Holder executing an assignment in the form
attached hereto) and upon payment of any necessary transfer tax or other
governmental charge imposed upon such transfer.  This Warrant is exchangeable at
the principal office of the Issuer for Warrants to purchase the same aggregate
number of shares of Warrant Stock, each new Warrant to represent the right to
purchase such number of shares of Warrant Stock as the Holder hereof shall
designate at the time of such exchange.  All Warrants issued on transfers or
exchanges shall be dated the Original Issue Date and shall be identical with
this Warrant except as to the number of shares of Warrant Stock issuable
pursuant thereto.

2


--------------------------------------------------------------------------------


 

(e)           Continuing Rights of Holder.  The Issuer will, at the time of or
at any time after each exercise of this Warrant, upon the request of the Holder
hereof, acknowledge in writing the extent, if any, of its continuing obligation
to afford to such Holder all rights to which such Holder shall continue to be
entitled after such exercise in accordance with the terms of this Warrant,
provided that if any such Holder shall fail to make any such request, the
failure shall not affect the continuing obligation of the Issuer to afford such
rights to such Holder.

(f)            Compliance with Securities Laws.

(i)            The Holder of this Warrant, by acceptance hereof, acknowledges
that this Warrant and the shares of Warrant Stock to be issued upon exercise
hereof are being acquired solely for the Holder’s own account and not as a
nominee for any other party, and for investment, and that the Holder will not
offer, sell or otherwise dispose of this Warrant or any shares of Warrant Stock
to be issued upon exercise hereof except pursuant to an effective registration
statement, or an exemption from registration, under the Securities Act and any
applicable state securities laws.

(ii)           This Warrant and all certificates representing shares of Warrant
Stock issued upon exercise hereof shall be stamped or imprinted with a legend in
substantially the following form:

THIS WARRANT AND THE SHARES OF SERIES B CONVERTIBLE PREFERRED STOCK ISSUABLE
UPON EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”) OR THE SECURITIES LAWS OF ANY STATE.  THESE SECURITIES
ARE RESTRICTED SECURITIES AS DEFINED IN RULE 144 PROMULGATED UNDER THE ACT AND
MAY NOT BE SOLD OR OFFERED FOR SALE OR OTHERWISE DISTRIBUTED EXCEPT (A) IN
CONJUNCTION WITH AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, (B) IN COMPLIANCE WITH RULE 144 AND AN
EXEMPTION UNDER APPLICABLE STATE SECURITIES LAWS, OR (C) PURSUANT TO AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION OR
COMPLIANCE IS NOT REQUIRED.

(g)           Accredited Investor Status.  In no event may the Holder exercise
this Warrant in whole or in part unless the Holder is an “accredited investor”
as defined in Regulation D under the Securities Act.

3


--------------------------------------------------------------------------------


 

3.             Stock Fully Paid; Reservation and Listing of Shares; Covenants.

(a)           Stock Fully Paid.  The Issuer represents, warrants, covenants and
agrees that all shares of Warrant Stock which may be issued upon the exercise of
this Warrant or otherwise hereunder will, when issued in accordance with the
terms of this Warrant, be duly authorized, validly issued, fully paid and
non-assessable and free from all taxes, liens and charges created by or through
the Issuer.  The Issuer further covenants and agrees that during the period
within which this Warrant may be exercised, the Issuer will at all times have
authorized and reserved for the purpose of the issuance upon exercise of this
Warrant a number of authorized but unissued shares of Series B Preferred Stock
equal to at least one hundred (100%) percent of the number of shares of Series B
Preferred Stock issuable upon exercise of this Warrant.

(b)           Reservation.  If any shares of Series B Preferred Stock required
to be reserved for issuance upon exercise of this Warrant or as otherwise
provided hereunder require registration or qualification with any Governmental
Authority under any federal or state law before such shares may be so issued,
the Issuer will in good faith use its best efforts as expeditiously as possible
at its expense to cause such shares to be duly registered or qualified.

(c)           Covenants.  The Issuer shall not by any action including, without
limitation, amending the Articles of Incorporation or the by-laws of the Issuer,
or through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such actions as may be necessary or appropriate to protect
the rights of the Holder hereof.  Without limiting the generality of the
foregoing, the Issuer will (i) not amend or modify any provision of the Articles
of Incorporation or by-laws of the Issuer in any manner that would adversely
affect the rights of the Holders of the Warrants, (ii) take all such action as
may be reasonably necessary in order that the Issuer may validly and legally
issue fully paid and nonassessable shares of Series B Preferred Stock, free and
clear of any liens, claims, encumbrances and restrictions (other than as
provided herein) upon the exercise of this Warrant, and (iii) use its best
efforts to obtain all such authorizations, exemptions or consents from any
public regulatory body having jurisdiction thereof as may be reasonably
necessary to enable the Issuer to perform its obligations under this Warrant.

(d)           Loss, Theft, Destruction of Warrants.  Upon receipt of evidence
satisfactory to the Issuer of the ownership of and the loss, theft, destruction
or mutilation of any Warrant and, in the case of any such loss, theft or
destruction, upon receipt of indemnity or security satisfactory to the Issuer
or, in the case of any such mutilation, upon surrender and cancellation of such
Warrant, the Issuer will make and deliver, in lieu of such lost, stolen,
destroyed or mutilated Warrant, a new Warrant of like tenor and representing the
right to purchase the same number of shares of Series B Preferred Stock.

(e)           Payment of Taxes.  The Issuer will pay any documentary stamp taxes
attributable to the initial issuance of the Warrant Stock issuable upon exercise
of this Warrant; provided, however, that the Issuer shall not be required to pay
any tax or taxes which may be payable in

4


--------------------------------------------------------------------------------


 

respect of any transfer involved in the issuance or delivery of any certificates
representing Warrant Stock in a name other than that of the Holder in respect to
which such shares are issued.

4.             [Intentionally Omitted.]

5.             Definitions.  For the purposes of this Warrant, the following
terms have the following meanings:

“Articles of Incorporation” means the Articles of Incorporation of the Issuer as
in effect on the Original Issue Date, and as hereafter from time to time
amended, modified, supplemented or restated in accordance with the terms hereof
and thereof and pursuant to applicable law.

“Automatic Exercise Date” shall have the meaning set forth in Section 2(a).

“Board” shall mean the Board of Directors of the Issuer.

“Capital Stock” means and includes (i) any and all shares, interests,
participations or other equivalents of or interests in (however designated)
corporate stock, including, without limitation, shares of preferred or
preference stock, (ii) all partnership interests (whether general or limited) in
any Person which is a partnership, (iii) all membership interests or limited
liability company interests in any limited liability company, and (iv) all
equity or ownership interests in any Person of any other type.

“Common Stock” means the Common Stock, $0.001 par value per share, of the Issuer
and any other Capital Stock into which such stock may hereafter be changed.

“Governmental Authority” means any governmental, regulatory or self-regulatory
entity, department, body, official, authority, commission, board, agency or
instrumentality, whether federal, state or local, and whether domestic or
foreign.

“Holders” mean the Persons who shall from time to time own any Warrant.  The
term “Holder” means one of the Holders.

“Issuer” means Nascent Wine Company, Inc., a Nevada corporation, and its
successors.

“Majority Holders” means at any time the Holders of Warrants exercisable for a
majority of the shares of Warrant Stock issuable under the Warrants at the time
outstanding.

“Original Issue Date” means July 3, 2007.

“OTC Bulletin Board” means the over-the-counter electronic bulletin board.

“Person” means an individual, corporation, limited liability company,
partnership, joint stock company, trust, unincorporated organization, joint
venture, Governmental

5


--------------------------------------------------------------------------------


 

Authority or other entity of whatever nature.

“Potential Acquisition” shall have the meaning set forth in Section 2(a).

“Purchase Agreement” means the Series A Convertible Preferred Stock Purchase
Agreement dated as of July 3, 2007, among the Issuer and the Purchasers.

“Purchasers” means the purchasers of the Series A Convertible Preferred Stock
and the Warrants issued by the Issuer pursuant to the Purchase Agreement.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute then in effect.

“Subsidiary” means any corporation at least 50% of whose outstanding Voting
Stock shall at the time be owned directly or indirectly by the Issuer or by one
or more of its Subsidiaries, or by the Issuer and one or more of its
Subsidiaries.

“Term” has the meaning specified in Section 1 hereof.

“Trading Day” means (a) a day on which the Common Stock is traded on the OTC
Bulletin Board, or (b) if the Common Stock is not traded on the OTC Bulletin
Board, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding its functions of reporting prices); provided,
however, that in the event that the Common Stock is not listed or quoted as set
forth in (a) or (b) hereof, then Trading Day shall mean any day except Saturday,
Sunday and any day which shall be a legal holiday or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.

“Voting Stock” means, as applied to the Capital Stock of any corporation,
Capital Stock of any class or classes (however designated) having ordinary
voting power for the election of a majority of the members of the Board of
Directors (or other governing body) of such corporation, other than Capital
Stock having such power only by reason of the happening of a contingency.

“Warrants” means the Warrants issued and sold pursuant to the Purchase
Agreement, including, without limitation, this Warrant, and any other warrants
of like tenor issued in substitution or exchange for any thereof pursuant to the
provisions hereof.

“Warrant Price” means thirty-three percent (33%) of the average of the Per Share
Market Price for the thirty (30) days immediately preceding the date of the
initial exercise of this Warrant.

“Warrant Share Number” means at any time the aggregate number of shares of
Warrant Stock which may at such time be purchased upon exercise of this Warrant,
after giving effect to all prior adjustments and increases to such number made
or required to be made under the terms hereof.

6


--------------------------------------------------------------------------------


 

“Warrant Stock” means the shares of Series B Preferred Stock issuable upon
exercise of any Warrant or Warrants or otherwise issuable pursuant to any
Warrant or Warrants.

6.             Amendment and Waiver.  Any term, covenant, agreement or condition
in this Warrant may be amended, or compliance therewith may be waived (either
generally or in a particular instance and either retroactively or
prospectively), by a written instrument or written instruments executed by the
Issuer and the Majority Holders; provided, however, that no such amendment or
waiver shall reduce the Warrant Share Number, increase the Warrant Price,
shorten the period during which this Warrant may be exercised or modify any
provision of this Section 6 without the consent of the Holder of this Warrant. 
No consideration shall be offered or paid to any person to amend or consent to a
waiver or modification of any provision of this Warrant unless the same
consideration is also offered to all holders of the Warrants.

7.             Governing Law; Jurisdiction.  This Warrant shall be governed by
and construed in accordance with the internal laws of the State of New York,
without giving effect to any of the conflicts of law principles which would
result in the application of the substantive law of another jurisdiction.  This
Warrant shall not be interpreted or construed with any presumption against the
party causing this Warrant to be drafted.  The Issuer and the Holder agree that
venue for any dispute arising under this Warrant will lie exclusively in the
state or federal courts located in New York County, New York, and the parties
irrevocably waive any right to raise forum non conveniens or any other argument
that New York is not the proper venue.  The Issuer and the Holder irrevocably
consent to personal jurisdiction in the state and federal courts of the state of
New York.  The Issuer and the Holder consent to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address in effect for notices to it under this Warrant and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  Nothing in this Section 7 shall affect or limit any right to serve
process in any other manner permitted by law.  The Issuer and the Holder hereby
agree that the prevailing party in any suit, action or proceeding arising out of
or relating to this Warrant or the Purchase Agreement shall be entitled to
reimbursement for reasonable legal fees from the non-prevailing party.  The
parties hereby waive all rights to a trial by jury.


8.             NOTICES.  ANY NOTICE, DEMAND, REQUEST, WAIVER OR OTHER
COMMUNICATION REQUIRED OR PERMITTED TO BE GIVEN HEREUNDER SHALL BE IN WRITING
AND SHALL BE EFFECTIVE (A) UPON HAND DELIVERY BY TELECOPY OR FACSIMILE AT THE
ADDRESS OR NUMBER DESIGNATED BELOW (IF DELIVERED ON A BUSINESS DAY DURING NORMAL
BUSINESS HOURS WHERE SUCH NOTICE IS TO BE RECEIVED), OR THE FIRST BUSINESS DAY
FOLLOWING SUCH DELIVERY (IF DELIVERED OTHER THAN ON A BUSINESS DAY DURING NORMAL
BUSINESS HOURS WHERE SUCH NOTICE IS TO BE RECEIVED) OR (B) ON THE SECOND
BUSINESS DAY FOLLOWING THE DATE OF MAILING BY EXPRESS COURIER SERVICE, FULLY
PREPAID, ADDRESSED TO SUCH ADDRESS, OR UPON ACTUAL RECEIPT OF SUCH MAILING,
WHICHEVER SHALL FIRST OCCUR.  THE ADDRESSES FOR SUCH COMMUNICATIONS SHALL BE:


 

If to the Issuer:

 

Nascent Wine Company, Inc.

 

 

2355 Paseo de las Americas

 

 

San Diego, California 92154

 

 

Attention: Sandro Piancone

 

 

Tel. No.: (619) 661-0458

 

 

Fax No.: (619) 661-9735

 

7


--------------------------------------------------------------------------------


 

with copies (which copies
shall not constitute notice)

to:

 

The Law Offices of Gary A. Agron

 

 

5445 DTC Parkway

 

 

Suite 520

 

 

Greenwood Village, CO 80111

 

 

Attention: Gary A. Agron

 

 

Tel. No.: (303) 770-7254

 

 

Fax No.: (303) 770-7257

 

 

 

If to any Holder:

 

At the address of such Holder set forth in the Purchase Agreement.

 

 

 

with copies (which copies

 

 

shall not constitute notice)

 

 

to:

 

Kramer Levin Naftalis & Frankel LLP

 

 

1177 Avenue of the Americas

 

 

New York, New York 10036

 

 

Attention: Christopher S. Auguste

 

 

Tel. No.: (212) 715-9100

 

 

Fax No.: (212) 715-8000

 

Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.

9.             Warrant Agent.  The Issuer may, by written notice to each Holder
of this Warrant, appoint an agent having an office in New York, New York for the
purpose of issuing shares of Warrant Stock on the exercise of this Warrant
pursuant to subsection (b) of Section 2 hereof, exchanging this Warrant pursuant
to subsection (d) of Section 2 hereof or replacing this Warrant pursuant to
subsection (d) of Section 3 hereof, or any of the foregoing, and thereafter any
such issuance, exchange or replacement, as the case may be, shall be made at
such office by such agent.

10.           Remedies.  The Issuer stipulates that the remedies at law of the
Holder of this Warrant in the event of any default or threatened default by the
Issuer in the performance of or compliance with any of the terms of this Warrant
are not and will not be adequate and that, to the fullest extent permitted by
law, such terms may be specifically enforced by a decree for the specific
performance of any agreement contained herein or by an injunction against a
violation of any of the terms hereof or otherwise.

11.           Successors and Assigns.  This Warrant and the rights evidenced
hereby shall inure to the benefit of and be binding upon the successors and
assigns of the Issuer, the Holder hereof and (to the extent provided herein) the
Holders of Warrant Stock issued pursuant hereto, and shall be enforceable by any
such Holder or Holder of Warrant Stock.

8


--------------------------------------------------------------------------------


 

12.           Modification and Severability.  If, in any action before any court
or agency legally empowered to enforce any provision contained herein, any
provision hereof is found to be unenforceable, then such provision shall be
deemed modified to the extent necessary to make it enforceable by such court or
agency.  If any such provision is not enforceable as set forth in the preceding
sentence, the unenforceability of such provision shall not affect the other
provisions of this Warrant, but this Warrant shall be construed as if such
unenforceable provision had never been contained herein.

13.           Headings.  The headings of the Sections of this Warrant are for
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.

14.         Demand Registration Rights.

(a)           The Majority Holders may make a written request to the Issuer (a
“Demand Notice”) for registration under the Securities Act (a “Demand
Registration”), pursuant to this Section 14 of all of its shares of Common Stock
issuable upon conversion of the Warrant Stock issuable upon exercise of this
Warrant (the “Registrable Securities”); provided, however, that the Issuer shall
not be obligated to effect more than two Demand Registrations pursuant to this
Section 14 (which registration shall be made on Form SB-2, or a successor form
thereto, if available for use by the Issuer).  The Issuer shall use its
reasonable best efforts to file a registration statement under the Securities
Act providing for the resale of all of the Registrable Securities within thirty
(30) days following delivery of the Demand Notice (the “Filing Date”) and have
it declared effective within ninety (90) days following delivery of the Demand
Notice (the “Effectiveness Date”).  The Issuer agrees to use its reasonable best
efforts to keep any such registration statement continuously effective for
resale of the Registrable Securities for so long as the Majority Holders shall
request, but in no event shall the Issuer be required to maintain the
effectiveness of such registration statement later than the date that the
Registrable Securities may be offered for resale to the public pursuant to Rule
144(k) (the “Effectiveness Period”).


(B)           THE MAJORITY HOLDERS MAY, AT ANY TIME PRIOR TO THE EFFECTIVE DATE
OF THE REGISTRATION STATEMENT RELATING TO SUCH REGISTRATION, REVOKE SUCH REQUEST
BY PROVIDING A WRITTEN NOTICE TO THE ISSUER REVOKING SUCH REQUEST.  IF THE
MAJORITY HOLDERS SHALL REVOKE ANY DEMAND FOR REGISTRATION OR SUCH DEMAND
REGISTRATION OTHERWISE FAILS TO BECOME EFFECTIVE AS A RESULT OF ANY ACTION OR
INACTION BY SUCH MAJORITY HOLDERS, THE MAJORITY HOLDERS SHALL COUNT SUCH REVOKED
DEMAND AS ONE COMPLETED DEMAND FOR REGISTRATION PURSUANT TO THIS SECTION 14.


(C)           A DEMAND REGISTRATION REQUESTED PURSUANT TO THIS SECTION 14 WILL
NOT BE DEEMED TO HAVE BEEN EFFECTED UNLESS THE REGISTRATION STATEMENT RELATING
THERETO HAS BECOME EFFECTIVE UNDER THE SECURITIES ACT AND REMAINED EFFECTIVE FOR
A PERIOD OF NINETY (90) DAYS FOLLOWING THE EFFECTIVE DATE OF SUCH REGISTRATION
STATEMENT.


(D)           THE ISSUER AND THE HOLDER AGREE THAT THE HOLDER WILL SUFFER
DAMAGES IF THE REGISTRATION STATEMENT IS NOT FILED ON OR PRIOR TO THE FILING
DATE AND NOT DECLARED EFFECTIVE BY THE SEC ON OR PRIOR TO THE EFFECTIVENESS
DATE.  THE ISSUER AND THE HOLDER FURTHER AGREE THAT IT WOULD NOT BE FEASIBLE TO
ASCERTAIN THE EXTENT OF SUCH DAMAGES WITH PRECISION.  ACCORDINGLY, IF (A) THE
REGISTRATION STATEMENT IS NOT FILED ON OR PRIOR TO THE FILING DATE, OR (B) THE
REGISTRATION STATEMENT IS NOT DECLARED EFFECTIVE BY THE SEC ON OR PRIOR TO THE
EFFECTIVENESS DATE, OR (C) THE ISSUER FAILS

9


--------------------------------------------------------------------------------



 


TO FILE WITH THE SEC A REQUEST FOR ACCELERATION IN ACCORDANCE WITH RULE 461
PROMULGATED UNDER THE SECURITIES ACT WITHIN THREE (3) BUSINESS DAYS OF THE DATE
THAT THE ISSUER IS NOTIFIED (ORALLY OR IN WRITING, WHICHEVER IS EARLIER) BY THE
SEC THAT A REGISTRATION STATEMENT WILL NOT BE “REVIEWED,” OR NOT SUBJECT TO
FURTHER REVIEW, OR (D) THE REGISTRATION STATEMENT IS FILED WITH AND DECLARED
EFFECTIVE BY THE SEC BUT THEREAFTER CEASES TO BE EFFECTIVE AT ANY TIME PRIOR TO
THE EXPIRATION OF THE EFFECTIVENESS PERIOD, OR (E) TRADING IN THE COMMON STOCK
SHALL BE SUSPENDED OR IF THE COMMON STOCK IS NO LONGER QUOTED ON OR DELISTED
FROM THE PRINCIPAL EXCHANGE ON WHICH THE COMMON STOCK IS THEN TRADED FOR ANY
REASON FOR MORE THAN THREE (3) BUSINESS DAYS IN THE AGGREGATE (ANY SUCH FAILURE
OR BREACH BEING REFERRED TO AS AN “EVENT,” AND FOR PURPOSES OF CLAUSES (A) AND
(B) THE DATE ON WHICH SUCH EVENT OCCURS, OR FOR PURPOSES OF CLAUSE (C) THE DATE
ON WHICH SUCH THREE (3) BUSINESS DAY PERIOD IS EXCEEDED, OR FOR PURPOSES OF
CLAUSE (D) AFTER MORE THAN FIFTEEN (15) BUSINESS DAYS, OR FOR PURPOSES OF CLAUSE
(E) THE DATE ON WHICH SUCH THREE (3) BUSINESS DAY PERIOD IS EXCEEDED, BEING
REFERRED TO AS “EVENT DATE”), THE ISSUER SHALL PAY AN AMOUNT AS LIQUIDATED
DAMAGES TO THE HOLDER, PAYABLE IN CASH, EQUAL TO ONE AND ONE-HALF PERCENT (1.5%)
OF THE AGGREGATE WARRANT PRICE PAID PURSUANT TO THE EXERCISE OF THIS WARRANT FOR
EACH CALENDAR MONTH OR PORTION THEREOF THEREAFTER FROM THE EVENT DATE UNTIL THE
APPLICABLE EVENT IS CURED; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE AMOUNT
OF LIQUIDATED DAMAGES PAYABLE AT ANY TIME AND FROM TIME TO TIME TO ANY HOLDER
PURSUANT TO THIS SECTION 13(D) EXCEED AN AGGREGATE OF FIFTEEN PERCENT (15%) OF
THE AGGREGATE WARRANT PRICE PAID PURSUANT TO THE EXERCISE OF THIS WARRANT. 
LIQUIDATED DAMAGES PAYABLE BY THE ISSUER PURSUANT TO THIS SECTION 13(D) SHALL BE
PAYABLE ON THE FIRST (1ST) BUSINESS DAY OF EACH THIRTY (30) DAY PERIOD FOLLOWING
THE EVENT DATE.


(E)           THE RIGHTS CONTAINED IN THIS SECTION 14 SHALL SURVIVE THE
EXPIRATION OR TERMINATION OF THIS WARRANT.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

10


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuer has executed this Series B Warrant as of the day
and year first above written.

NASCENT WINE COMPANY, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

11


--------------------------------------------------------------------------------


 

EXERCISE FORM
SERIES B WARRANT

NASCENT WINE COMPANY, INC.

The undersigned                         , pursuant to the provisions of the
within Warrant, hereby elects to purchase          shares of Series B Preferred
Stock of Nascent Wine Company, Inc. covered by the within Warrant.

Dated:

 

Signature

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

The undersigned is an “accredited investor” as defined in Regulation D under the
Securities Act of 1933, as amended.

ASSIGNMENT

FOR VALUE RECEIVED,                                         hereby sells,
assigns and transfers unto                                   the within Warrant
and all rights evidenced thereby and does irrevocably constitute and appoint
                       , attorney, to transfer the said Warrant on the books of
the within named corporation.

Dated:

 

Signature

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

PARTIAL ASSIGNMENT

FOR VALUE RECEIVED,                              hereby sells, assigns and
transfers unto                                  the right to purchase
                     shares of Warrant Stock evidenced by the within Warrant
together with all rights therein, and does irrevocably constitute and appoint
                           , attorney, to transfer that part of the said Warrant
on the books of the within named corporation.

Dated:

 

Signature

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

FOR USE BY THE ISSUER ONLY:

12


--------------------------------------------------------------------------------


 

This Warrant No. W-       canceled (or transferred or exchanged) this
            day of                 ,                , shares of Warrant Stock
issued therefor in the name of                        , Warrant No. W-       
issued for           shares of Warrant Stock in the name of
                    .

13


--------------------------------------------------------------------------------


 

EXHIBIT A

Certificate of Designation of the Series B Convertible Preferred Stock

 

14


--------------------------------------------------------------------------------